                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      Civil Action No. 1:17-CV-00515

 MICHAEL CROWELL,

                    Plaintiff,

        v.


 ROY COOPER, Governor of North
 Carolina, in his official capacity only;
 ROBERT B. CORDLE, Chair, State
 Board of Elections, in his official capacity
 only; STELLA ANDERSON, JEFF
 CARMON III, DAVID C. BLACK, and
 KEN RAYMOND, members, State Board
 of Elections, in their official capacities
 only;
                    Defendants,

  and

 PHILIP E. BERGER, President Pro
 Tempore, North Carolina Senate, and
 TIMOTHY K. MOORE, Speaker, North
 Carolina House of Representatives, in
 their official capacities only,

                    Defendant-Intervenors.


  DEFENDANT-INTERVENORS’ MOTION TO DISMISS AMENDED
    COMPLAINT PURSUANT TO RULES 12(b)(1) and 12(b)(6)

     Defendant-Intervenors Philip E. Berger, in his official capacity as

President Pro Tempore of the North Carolina Senate and Timothy K. Moore,


                                        1



     Case 1:17-cv-00515-WO-JEP Document 70 Filed 05/13/19 Page 1 of 5
in his official capacity as Speaker of the North Carolina House of

Representatives, by and through undersigned counsel and pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and Local Rule 7.3,

hereby move this Court to dismiss Plaintiff’s Amended Complaint, Dkt. 63, for

lack of subject matter jurisdiction and for failure to state a claim upon which

relief can be granted.1 In support of their Motion, Defendant-Intervenors refer

to the arguments expressed in the State Defendants’ Memorandum of Law in

Support of Motion to Dismiss, Dkt. 67.2

      WHEREFORE, Defendant-Intervenors respectfully request that this

Court dismiss Plaintiff’s Amended Complaint and grant such other and further

relief as the Court deems appropriate.




1  Contemporaneously herewith, Defendant-Intervenors have moved to
withdraw their intervention, and do not seek to prejudice that motion by also
responding to the Amended Complaint with a Rule 12 with a motion to dismiss.
If the motion to withdraw is not permitted, Defendant-Intervenors ask this
Court to rule on their motion to dismiss similar to the State Defendants’
Motions to Dismiss (see Dkt. 66).

2
 Having litigated against the Governor regarding gubernatorial control over
the Board of Elections, Defendant-Intervenors do not necessarily agree with
the arguments of the State Defendants regarding Cooper v. Berger, 370 N.C.
392, 809 S.E.2d 98 (2018) as stated in the Memorandum. But this
disagreement is not relevant to the dismissal of Plaintiff’s Amended
Complaint.
                                         2



      Case 1:17-cv-00515-WO-JEP Document 70 Filed 05/13/19 Page 2 of 5
Respectfully submitted this the 13th day of May, 2019.


           NELSON MULLINS RILEY & SCARBOROUGH LLP

           By: /s/ D. Martin Warf
                 Noah H. Huffstetler, III
                 N.C. State Bar No. 7170
                 D. Martin Warf
                 N.C. State Bar No. 32982
                 4140 Parklake Avenue, Suite 200
                 Raleigh, N.C. 27612
                 Telephone: (919) 329-3800
                 noah.huffstetler@nelsonmullins.com
                 martin.warf@nelsonmullins.com

           ATTORNEYS FOR Defendant-Intervenors PHILIP E.
           BERGER, in his official capacity as President Pro Tempore
           of the North Carolina Senate and TIMOTHY K. MOORE, in
           his official capacity as Speaker of the North Carolina House
           of Representatives




                                3



Case 1:17-cv-00515-WO-JEP Document 70 Filed 05/13/19 Page 3 of 5
                       CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of May, 2019, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following:

Brian D. Rabinovitz                        James Bernier, Jr.
Special Deputy Attorney General            Special Deputy Attorney General
Amar Majmundar                             N.C. Department of Justice
Special Deputy Attorney General            P.O. Box 629
Olga E. Vysotskaya de Brito                Raleigh, N.C. 27602
Special Deputy Attorney General            jbernier@ncdoj.gov
N.C. Department of Justice
P.O. Box 629                               Counsel for Defendants State of
Raleigh, N.C. 27602                        North Carolina, Bipartisan State
brabinovitz@ncdoj.gov                      Board of Elections and Ethics
amajmundar@ncdoj.gov                       Enforcement, and chair and members
ovysotskaya@ncdoj.gov                      of the Bipartisan State Board of
                                           Elections and Ethics Enforcement
Counsel for Defendant Roy Cooper,
Governor of North Carolina, in his
official capacity only

Michael Crowell
1011 Brace Lane
Chapel Hill, N.C. 27516
lawyercrowell@gmail.com

Plaintiff, Attorney representing
himself




                                       4



      Case 1:17-cv-00515-WO-JEP Document 70 Filed 05/13/19 Page 4 of 5
           NELSON MULLINS RILEY & SCARBOROUGH LLP

           By: /s/ D. Martin Warf
           Noah H. Huffstetler, III
           N.C. State Bar No. 7170
           D. Martin Warf
           N.C. State Bar No. 32982
           4140 Parklake Avenue, Suite 200
           Raleigh, N.C. 27612
           Telephone: (919) 329-3800
           Facsimile: (919) 329-3799
           noah.huffstetler@nelsonmullins.com
           martin.warf@nelsonmullins.com

           ATTORNEYS FOR Defendant-Intervenors PHILIP E.
           BERGER, in his official capacity as President Pro Tempore
           of the North Carolina Senate and TIMOTHY K. MOORE, in
           his official capacity as Speaker of the North Carolina House
           of Representatives




                               5



Case 1:17-cv-00515-WO-JEP Document 70 Filed 05/13/19 Page 5 of 5
